UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4369


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IKE JOEL MITCHELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:17-cr-00861-TLW-1)


Submitted: February 11, 2022                                      Decided: May 11, 2022


Before GREGORY, Chief Judge, and WYNN and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Timothy Ward Murphy, KOLB, MURPHY & GIVENS, ATTORNEYS AT
LAW, LLC, Sumter, South Carolina, for Appellant. William Kenneth Witherspoon,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ike Joel Mitchell pleaded guilty, pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea

agreement, to possession with intent to distribute cocaine base, methamphetamine, and

marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), (D); two counts of possession

of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e);

using and carrying a firearm during and in relation to a drug trafficking crime, in violation

of 18 U.S.C. § 924(c)(1); and possession with the intent to distribute 500 grams or more of

methamphetamine and a quantity of heroin, cocaine base, and marijuana, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(A), (C), (D). The district court accepted the plea agreement

and sentenced Mitchell to 240 months’ imprisonment, followed by 10 years’ supervised

release. On appeal, Mitchell’s counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), questioning the validity of Mitchell’s guilty plea and the legality of

the stipulated 240-month sentence. Mitchell did not file a pro se supplemental brief, and

the Government has elected not to respond to the Anders brief. We affirm.

       Beginning with Mitchell’s convictions, a guilty plea is valid if the defendant

knowingly, voluntarily, and intelligently pleads guilty “with sufficient awareness of the

relevant circumstances and likely consequences.” United States v. Fisher, 711 F.3d 460,

464 (4th Cir. 2013) (internal quotation marks omitted). “In evaluating the constitutional

validity of a guilty plea, courts look to the totality of the circumstances surrounding it,

granting the defendant’s solemn declaration of guilt a presumption of truthfulness.” United

States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (cleaned up). Before accepting a

guilty plea, the district court must conduct a plea colloquy in which it informs the defendant

                                              2
of, and determines he understands, the rights he is relinquishing by pleading guilty, the

charges to which he is pleading, and the maximum and any mandatory minimum penalties

he faces. Fed. R. Crim. P. 11(b)(1). The court also must ensure that the plea is voluntary

and not the result of threats, force, or promises not contained in the plea agreement, Fed.

R. Crim. P. 11(b)(2), and that there is a factual basis for the plea, Fed. R. Crim. P. 11(b)(3).

       Because Mitchell did not move to withdraw his plea or otherwise object to the plea

proceedings in the district court, our review is for plain error. United States v. Sanya, 774

F.3d 812, 815 (4th Cir. 2014). “Under the plain error standard, [we] will correct an

unpreserved error if (1) an error was made; (2) the error is plain; (3) the error affects

substantial rights; and (4) the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th Cir.

2018) (internal quotation marks omitted). “In the Rule 11 context, this inquiry means that

[the defendant] must demonstrate a reasonable probability that, but for the error, he would

not have pleaded guilty.” Sanya, 774 F.3d at 816 (internal quotation marks omitted). A

reasonable probability is one that is “sufficient to undermine confidence in the outcome of

the proceeding.” United States v. Lockhart, 947 F.3d 187, 192-93 (4th Cir. 2020) (en banc)

(internal quotation marks omitted). Our review of the record leads us to conclude that

Mitchell’s guilty plea was knowing, voluntary, and supported by a sufficient factual basis,

and the district court did not plainly err in accepting it.

       As to Mitchell’s sentence, we have jurisdiction to review the sentence imposed

pursuant to the Rule 11(c)(1)(C) plea agreement because the advisory Sentencing

Guidelines range was “a relevant part of the analytic framework the [district court] judge

                                               3
used to . . . approve the agreement.” Hughes v. United States, 138 S. Ct. 1765, 1776

(2018); see United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). We review

criminal sentences for both procedural and substantive reasonableness “under a deferential

abuse-of-discretion standard.” United States v. Lynn, 912 F.3d 212, 216 (4th Cir. 2019)

(internal quotation marks omitted). “Where, as here, the sentence is outside the advisory

Guidelines range, we must consider whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with respect to the extent of the

divergence from the sentencing range.” United States v. Nance, 957 F.3d 204, 215 (4th

Cir.) (internal quotation marks omitted), cert. denied, 141 S. Ct. 687 (2020). Mitchell

stipulated to the above-Guidelines-range sentence because, without the plea agreement, his

potential sentencing exposure would have been significantly greater than the agreed-upon

240-month term. Our review of the record leads us to conclude that Mitchell’s sentence

was not imposed in violation of the law and is procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Mitchell, in writing, of the right to petition the

Supreme Court of the United States for further review. If Mitchell requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Mitchell.




                                              4
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          5